DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021, 06/09/2021, 05/28/2021, 05/19/2021, 02/08/2021, and 01/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


s 1, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 21 of U.S. Patent No. 9,668,024. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 19-20 are broader variants of the claims of the ‘024’ patent. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910.
	
	Regarding claim 1, Limp discloses an electronic device *fig. 8, 800), comprising: 
one or more processors (fig. 9, 902; para. 54); and 
memory (fig. 9, 904) and 
one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (Para. 54) for: 
receiving a speech input from a user (Para. 41, Para. 53 (user can input voice query to obtain details of supplemental content)).

Limp does not explicitly disclose determining a user intent of the speech input;
determining media content based on the determined intent.
Li discloses determining a user intent of the speech input; determining media content based on the determined intent (col. 3, ll. 24-27; col. 4, ll. 66-col. 5, ll. 15; col. 13, ll. 35-51; col. 14, ll. 7-29 (Li discloses resolving query ambiguities (determining user intent) by using context information including the concurrent media user is viewing and further discloses that context may be prioritized in using them a solution to resolve ambiguous queries wherein the current program displayed for example “the actor asked about” is appearing for the first time-a query of “who is that actor” can be likely resolved by the actor appearing for the first time in that scene.  So the context of the actor appearing for the first time use used over other contexts like whether actor has appeared in other movies previously watched by the user)); determining media content based on the determined intent (col. 5, ll. 32-34 (the resolved answer is displayed to user on user device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp to include determining a user intent of the speech input; determining media content based on the determined intent as disclosed by Li in order to resolve ambiguous requests when words with multiple meanings are used.



Regarding claim 6, Limp in view of Li discloses all in claim 5.  In addition Limp discloses the electronic device, wherein determining whether the user is an authorized user comprises analyzing the speech input using voice recognition (Limp: Para. 49).

Regarding claim 7, Limp in view of Li discloses all in claim 1.  In addition Limp in view of Li discloses the electronic device, the one or more programs including instructions for: in response to determining that the user intent comprises a request for information, provide information at the device in accordance with the user intent (Li: col. 3, ll. 24-27; col. 4, ll. 66-col. 5, ll. 15, 32-35; col. 13, ll. 35-51; col. 14, ll. 7-29); and in response to determining that the user intent comprises a request to play the media content, play the media content on the second device (Limp. Para. 20, 50).  

Regarding claim 8, Limp in view of Li discloses all in claim 1.  In addition Limp discloses the electronic device, wherein the speech input comprises a request to play content on the second device; and wherein the media content is played on the second device in response to the request to play content on the second device (Para. 20, 50).


Regarding claim 10, Limp in view of Li discloses all in claim 8.  In addition Limp discloses the electronic device, wherein the speech input comprising a request to play content on the second device includes a reference to a device type (Para. 50).

Regarding claim 11, Limp in view of Li discloses all in claim 1.  In addition Limp discloses the electronic device, the one or more programs including instructions for: determining whether the determined media content should be displayed on a second display or on the display associated with the second device based on a media format (Para. 50 (resolution meets format)), a user preference (claim 14 (user purchase history)), or a default setting; wherein the media content is displayed on the display associated with the second device in response to a determination that the determined media content should be displayed on the display associated with the second device (Para. 19-20); and wherein the media content is displayed on the second display in response to a determination that the determined media content should be displayed on the second display (Para. 19-20 (should be pushed to device based on its capabilities)).  




Regarding claim 16, Limp in view of Li discloses all in claim 1.  In addition Limp discloses the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: obtaining a user preference associated with the user (Para. 25, 50); and identifying the second device based on the user preference (Para. 25).

Regarding claim 17, Limp in view of Li discloses all in claim 16.  In addition Limp discloses the electronic device, wherein the user preference indicates a preference to display a first content type on a first respective device and a second content type on a second respective device (Para. 27 (types of content that interest user)). 




Claims 19 and 20 are rejected for the same reason as claim 1. Claim 19 is the method performed by device of claim 1 and claim 20 is the software for performing the method of claim 19. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, and further in view of Roberts, USPG_Pub 20130036200.

Regarding claim 2, Limp in view of Li do not explicitly disclose the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: determining, from a plurality of devices, the second device based on at least one criterion.  
Roberts discloses the electronic device, wherein causing the media content to be displayed on a display associated with a second device comprises: determining, from a plurality of devices, the second device based on at least one criterion (Para. 29-31 (the content is displayed on secondary device based on its proximity to detection sensor)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to 

Regarding claim 3, Limp in view of Li and further in view of Roberts discloses all in claim 2.  In addition Roberts discloses the electronic device, wherein determining, from a plurality of devices, the second device based on at least one criterion comprises: determining a distance between the electronic device and each device of the plurality of devices (Para. 30 (detection zone is a predetermined distance between primary device and the plurality of secondary devices)); and determining the second device based on the determined distances (Para. 31).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910, in view of Roberts, USPG_Pub 20130036200, and further in view of Official Notice.

Regarding claim 4, Limp in view of Li and further in view of Roberts do not explicitly disclose the electronic device, wherein determining, from a plurality of devices, the second device based on at least one criterion comprises: determining a size 
Examiner takes Official Notice that it was well known in the art before the effective filing date of the claimed invention to personalize content based on device storage capability for the benefit of providing service for advanced and thin client devices simultaneously on the same network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li and further in view of Roberts to include personalization of content based on device storage capability for the benefit of providing service for advanced and thin client devices simultaneously on the same network.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Limp, USPG_Pub. 2013/0347018, in view of Li, US Pat. 9,286,910 and further in view of Sinha, USPG_Pub. 2012/0055253.

Regarding claim 13, Limp in view of Li do not explicitly disclose the electronic device, wherein the proximity of each of two or more devices is determined based on frequency.  
Sinha discloses the electronic device, wherein the proximity of each of two or more devices is determined based on frequency (Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to 

Regarding claim 14, Limp in view of Li and further in view of Official Notice do not explicitly disclose the electronic device, wherein the frequency is determined based on at least one time of flight measurement. 
Sinha discloses the electronic device, wherein the frequency is determined based on at least one time of flight measurement (Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to include the electronic device, wherein the frequency is determined based on at least one time of flight measurement as disclosed by Sinha for the benefit of extracting high quality signal even when the signal is not high quality (Para. 12).

Regarding claim 15, Limp in view of Li do not explicitly disclose the electronic device, wherein the proximity of each of two or more devices is determined based on at least one sound travel measurement.
Sinha discloses the electronic device, wherein the proximity of each of two or more devices is determined based on at least one sound travel measurement (Para. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Limp in view of Li to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANTHONY BANTAMOI/Examiner, Art Unit 2423